DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Status of the Claims
Amendment filed 23 December 2020 is acknowledged.  Claim 10 has been amended.  Claims 1-11 and 13-20 are pending.  Claims 1-9 and 17-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Patent 9,899,515, hereinafter Cheng ‘515) of record.
With respect to claim 10, Cheng ‘515 teaches (FIGs. 1-24) a method for forming a semiconductor device as claimed, the method comprising:
forming (FIG. 3) a pair of semiconductor fins (131) over a substrate (110) (col. 6, ln. 63 – col. 7, ln. 5);
forming (FIG. 2) a bottom source or drain (120, 121, and 123) on the substrate (col. 6, ln. 3-8);
forming (FIG. 5) a bottom spacer (160 and 161) between the pair of semiconductor fins, the bottom spacer adjacent to sidewalls of the pair of semiconductor fins, the bottom spacer formed on a surface of the bottom source or drain (col. 8, ln. 64 – col. 9, ln. 7);
removing a portion of the bottom spacer (160; FIG. 5 to FIG. 6) and a portion of the bottom source or drain (120; FIG. 11 to FIG. 12) to expose a surface of the substrate (the surface of the substrate 110 is exposed during the etching process of FIG. 12 upon completion of the etch of the bottom source or drain 120) (col. 9, ln. 33-39; col. 11, ln. 29-37);
recessing (FIG. 12) the exposed surface (190) of the substrate between the pair of semiconductor fins, the substrate recessed below a bottommost surface of the bottom spacer and a bottommost surface of the source or drain (col. 11, ln. 29-37); and
forming (FIG. 18) a shallow trench isolation (STI) region (220) on the recessed surface of the substrate (col. 13, ln. 52-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng ‘515 as applied to claim 10 above, and further in view of Anderson et al. (US Patent Application Publication 2017/0229558, hereinafter Anderson ‘558) of record.
With respect to claim 11, Cheng ‘515 teaches the method as described in claim 10 above with the exception of the additional limitation further comprising forming a first dielectric liner between the pair of semiconductor fins and the bottom spacer.
However, Anderson ‘558 teaches (FIGs. 7A-7C) an optional first dielectric liner (702) between a pair of semiconductor fins (402b) and a bottom spacer (704) for use in subsequent processing of said fins ([0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Cheng ‘515 further comprising forming a first dielectric liner between the pair of semiconductor fins and the bottom spacer as taught by Anderson ‘558 for use in subsequent processing of said fins.

With respect to claims 13 and 14, Cheng ‘515 and Anderson ‘558 teach the method as described in claim 11 above, but primary reference Cheng ‘515 does not explicitly teach the additional limitations further comprising forming a second dielectric liner on the bottom spacer; and wherein a vertical thickness of the second dielectric liner is greater than a lateral thickness of the second dielectric liner.
However, Anderson ‘558 teaches a second dielectric liner (1202) on the bottom spacer (704), wherein a vertical thickness (thickness running parallel to the height of the fin) of the second dielectric liner is greater than a lateral thickness (thickness running parallel to the width of the fin) of the second dielectric liner, for use in subsequent processing of the fins ([0064]).  Further, Anderson ‘558 teaches dielectrics as art-recognized materials for liners ([0053]).  Still further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Cheng ‘515 and Anderson ‘558 further comprising forming a second dielectric liner on the bottom spacer; and wherein a vertical thickness of the second dielectric liner is greater than a lateral thickness of the second dielectric liner as taught by Anderson ‘558 for use in subsequent processing of the fins.

With respect to claims 15 and 16, Cheng ‘515 and Anderson ‘558 teach the method as described in claim 13 above, but primary reference Cheng ‘515 does not 
However, Anderson ‘558 teaches (FIGs. 16B-17B) an etching step that removes the second dielectric liner (1202), the bottom spacer (704), and the dielectric liner (702) in a method that exposes the fin for subsequent processing ([0069]).  This etching step would first remove portions of the second dielectric liner to expose a sidewall of the bottom spacer, and subsequently would remove exposed portions of the bottom spacer to expose the sidewall of the first dielectric liner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Cheng ‘515 and Anderson ‘558 further comprising removing portions of the second dielectric liner to expose a sidewall of the bottom spacer; and further comprising removing exposed portions of the bottom spacer to expose a sidewall of the first dielectric liner as taught by Anderson ‘558 to expose the fin for subsequent processing.

Response to Arguments
Applicant’s amendments to claim 10 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 10, 11, and 13-16 made in the final rejection filed 27 October 2020.  The 35 U.S.C. 112(b) rejections of claims 10, 11, and 13-16 have been withdrawn.
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 7) that Cheng ‘515 fails to teach or suggest the newly presented limitation of claim 10, “removing a portion of the bottom spacer and a portion of the bottom source or drain to expose a surface of the substrate.”  Examiner respectfully disagrees.
Cheng ‘515 teaches the aforementioned newly presented limitation of claim 10 as set forth in the 35 U.S.C. 102(a)(1) rejection above.  The portion of the bottom spacer (160) is removed between FIGs. 5 and 6, and the portion of the bottom source or drain (120) is removed between FIGs. 11 and 12.  The surface of the substrate (110) is exposed upon completion of the etch of the bottom source or drain (120).
Applicant argues (remarks, p. 7) that the protective spacers (161) of Cheng ‘515 are not “bottom spacers” as the term is commonly understood in the art of vertical FETs.  Examiner respectfully disagrees.
The protective cover (160) and the protective spacers (161) comprising the bottom spacer (160 and 161) of Cheng ‘515 are spacers and may be formed (FIG. 5) at the bottom of the fins (131) separating said fins.  Accordingly, the protective cover (160) and the protective spacers (161) are bottom spacers.
Applicant argues (remarks, p. 7) that forming sidewalls spacers against a fin and forming an isolation region self-aligned with the fins by an offset determined by the thickness of the sidewalls spacers is not the same as, “removing a portion of the bottom spacer and a portion of the bottom source or drain to expose a surface of the substrate,” “recessing the exposed surface of the substrate between the pair of semiconductor fins, 
The limitations quoted by Applicant: “removing a portion of the bottom spacer and a portion of the bottom source or drain to expose a surface of the substrate,” “recessing the exposed surface of the substrate between the pair of semiconductor fins, the substrate recessed below a bottommost surface of the bottom spacer and a bottommost surface of the source or drain,” and, “forming a shallow trench isolation (STI) region on the recessed surface of the substrate,” are addressed together in the 35 U.S.C. 102(a)(1) rejection of claim 10 above.  Cheng ‘515 recesses a bottom spacer (160) between FIGs. 5 and 6, and subsequently defines (FIG. 18) an STI region (220) in said recess (190).  Accordingly, Cheng ‘515 teaches the aforementioned limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893